49 N.Y.2d 975 (1980)
Ragto, Inc., Appellant,
v.
Joseph Schneiderman et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Argued March 25, 1980.
Decided April 24, 1980.
Marvin Zuckerberg and Ralph F. Clements, Jr., for appellant.
Joyce K. Barlow, Robert A. Katz and Morton Povman for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (69 AD2d 815; see, also, Block v Landegger, 49 N.Y.2d 741).